Per Curiam.
We agree with the conclusions of the district judge that the vessels were meeting end on, or nearly so, and that the Thorp failed to appreciate the situation by reason, of her effort to avoid the sailing vessel, a maneuver which placed her in danger of collision with the America. The new testimony as to the usual courses of boats such as the America, when coming up the Sound under like conditions of wind and tide, does not seem to us to warrant the rejection of her positive testimony that she passed near Stratford point. The course sworn to by her master is not unreasonable, harmonizes with subsequent events, and would bring the vessels into view of each other, end on or nearly so; moreover, the testimony from the America is corroborated by the independent witness from the barge in tow. The decree of the district court is affirmed, with costs.